Title: To Thomas Jefferson from John Barnes, 9 April 1804
From: Barnes, John
To: Jefferson, Thomas


          
            George Town. 9th. April 1804—
          
          J Barnes, Currt. statemt. (this 7th April) for Reciepts & Expenditures since his Genl. a/c delivered The President US. 27th March 1804. Viz
          
            
              1804.
              
              
              
            
            
              April 6
              By Treasury Warrt: recd this day already Crd.
              2000.
              
            
            
              May 6
              do.
              do. to be recd
              
              2000.
              4000.
            
            
              April
              To deduct for Notes payable at Bank
              1500.
              
            
            
              May
                    do.       for    do.
                 do.        do.
              
              2250.
              3750.
            
            
              
              leaves only
              
              250
            
          
          to meet the residue of mo. March & April disbursemts. say … to the 7 Aprl. already paid viz—
          
            
              March 28
              To
              Genl Muhlenberg
              
              
              23.57
            
            
              31
              
              John Freeman
              
              
              2.—
            
            
              Apl. 2
              
              John March
              
              
              76.25
            
            
              6
              
              Thos: Carpenter
              
              
              133.22
            
            
              
              
              L Lincoln
              
              13.—
              
            
            
              
              
              G. Granger
              
              6.50
              19.50
            
            
              7
              
              Mr L’Maire
              19th March
              133.24
              
            
            
              
              
              Do
              26 do
              77.25
              
            
            
              
              
              Do
              1st Apl
              195.33
              405.82
            
            
              
              
              
              
              
              660.36
            
          
          the following remains of April list vz.
          
            
              US a/c
              for househd furniture
              Mr L’Maire
              136.28
            
            
              
              
              Mr Harvie
              70.—
            
            
              
              
              Mr Peale abt.
              50.—
            
            
              
              Balance of
              News papers
              51.—
            
            
              
              
              Mr Short
              500.—
            
            
              
              
              to pay
              807.28.
            
          
          exclusive of watch Keys and sadlery a/c—EE 7 Apl. 1804. John Barnes.
          
          such sir, being nearly a correct state of my poor Resources they empress upon me many Anxious forebodings least thro accident—or misconduct I might fail—in acquiting myself with Honor. I could not withhold from the Presidents immediate View, and to beg His excusing any Apparent irregularity—in this appeal—that Unless the expected aid from Richmond arrives in time (my sole dependence) it will not be possible for me, (however Anxious) to afford either Mr Short his $500—or Mr. L’Maire his $136.28—is $636.28.
          with the highest—Respect & Esteem I am Sir—your very Obedt. huml servt.
          
            John Barnes.
          
        